            Case 1:19-cv-02576-KBJ Document 26 Filed 10/21/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
ROY L. PEARSON, JR.,                                )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )
                                                            Civil Action No. 19-2576 (KBJ)
                                                    )
ELISABETH DEVOS, in her official                    )
capacity as Secretary of Education, et al.,         )
                                                    )
               Defendants.                          )
                                                    )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s May 27, 2020, Minute Order, the parties submit this Joint Status

Report. The parties are in the process of determining whether this case may be resolved without

further litigation. They intend to explore the prospect of settlement and, as a result, recommend

that the stay be extended to facilitate these discussions. The parties therefore propose to file a

joint status report by February 19, 2021, updating the Court on their progress and, if necessary,

proposing a schedule for further proceedings.



                                          *     *       *
         Case 1:19-cv-02576-KBJ Document 26 Filed 10/21/20 Page 2 of 2




October 21, 2020                    Respectfully submitted,

                                    _/s/Roy L. Pearson, Jr._________
                                    Roy L. Pearson, Jr. (Bar No. 955948)
                                    3012 Pineview Court, N.E.
                                    Washington, D.C. 20018
                                    Tel: (202) 269-1191

                                    Counsel for Plaintiff


                                    MICHAEL R. SHERWIN
                                    Acting United States Attorney

                                    DANIEL F. VAN HORN, DC Bar #924092
                                    Chief, Civil Division

                              By:   /s/ Robert A. Caplen
                                    ROBERT A. CAPLEN, DC Bar #501480
                                    Assistant United States Attorney
                                    U.S. Attorney’s Office, Civil Division
                                    555 Fourth Street, N.W.
                                    Washington, D.C. 20530
                                    (202) 252-2523 (phone)
                                    robert.caplen@usdoj.gov

                                    Counsel for Defendants




                                       2
